Citation Nr: 1547820	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO. 10-37 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a myofascial pain syndrome, and, if so, whether the reopened claim should be granted.

2. Entitlement to service connection for a low back disability, to include facet arthropathy and lumbar spondylosis, to include as secondary to service-connected nephrolithiasis.

3. Entitlement to service connection for lymphocytic leukemia, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Nathaniel W. Koppel, Attorney at Law



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to July 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from June 2010 and October 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

By way of background, the RO denied entitlement to service connection for a low back disability in June 2010 and reopened and denied on the merits the claim of entitlement to service connection for myofascial pain syndrome in October 2010. The Veteran separately and properly perfected appeals as to both decisions, and the issues have been combined into a single appeal for the purposes of Board review.

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

The Veteran submitted additional evidence in support of his claim during his January 2015 hearing, along with a waiver of review of such evidence by the agency of original jurisdiction. As such, the Board may properly consider such evidence at this time. See 38 C.F.R. §§ 20.800, 20.1304(c) (2015).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of entitlement to service connection for a low back disability, myofascial pain syndrome, and lymphocytic leukemia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A February 2005 rating decision denied service connection for myofascial pain syndrome. The Veteran filed a notice of disagreement, and a statement of the case was issued in December 2005. Following the statement of the case, the Veteran did not submit a substantive appeal and indicated in signed December 2009 correspondence that he wished to halt his appeal, thus withdrawing the claim.

2. The evidence associated with the claims file subsequent to the February 2005 rating decision is not cumulative and redundant of evidence previously of record, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for myofascial pain syndrome.


CONCLUSIONS OF LAW

1. The February 2005 rating decision is final. 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

2. New and material evidence sufficient to reopen the claim of service connection for myofascial pain syndrome has been received. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a), (c) (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice and assistance with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). However, in light of the fully favorable decision as to the issue of reopening, no further discussion of compliance with this duty as to that issue is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). The underlying claim of service connection for myofascial pain syndrome requires further development and is addressed in the remand section below.

II. New and Material Evidence

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). New evidence is evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a). Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim. Id. 

A new theory of causation for the same disease or injury that was the subject of a previously denied claim is not a new claim and is instead a claim to reopen. See Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008). Therefore, new and material evidence is still required to reopen in such instances. See Roebuck v. Nicholson, 20 Vet. App. 307 (2007).

New and material evidence is not required to reopen a claim when, at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim. 38 C.F.R. § 3.156(c). Relevant records are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

For the purposes of reopening a claim, newly submitted evidence is generally presumed to be credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992). New and material evidence is not required as to each previously unproven element of a claim in order to reopen. Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim. Id. at 117-18.

First, the Board finds that the Veteran is required to submit new and material evidence to reopen his claims for service connection. The Veteran has submitted copies of service treatment records since the February 2005 rating decision. However, these treatment records are duplicates of those already associated with the claims file at the time of the February 2005 rating decision. As such, new and material evidence is still required to reopen the claim of service connection for myofascial pain syndrome. 38 C.F.R. § 3.156(c).

Second, new and material evidence sufficient to reopen the claim of service connection for myofascial pain syndrome has been submitted. Here, the RO denied service connection in February 2005. While the Veteran submitted a timely notice of disagreement, the Veteran did not submit a substantive appeal in response to the December 2005 statement of the case. Further, to the extent that the Veteran submitted any statements that could be construed as a substantive appeal, in subsequent December 2009 signed correspondence the Veteran stated he wished to halt his appeal as to that issue, which constituted a withdrawal of the claim. 38 C.F.R. §§ 20.202, 20.204(b). Therefore, the February 2005 decision became final. 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The evidence of record in February 2005 consisted of service treatment records, VA and private treatment records, and the Veteran lay statements. The evidence of record failed to show an in-service event, injury or disease or the presence of a nexus between the diagnosis of myofascial pain syndrome and active duty. Evidence received since the rating decision includes VA treatment records and examination reports, private treatment records, hearing testimony from the Veteran, and further lay statements from the Veteran concerning the onset of his symptoms. Specifically, the Veteran has alleged that his myofascial pain syndrome has been continuous since his in-service endorsement of chest pain on separation and the onset of his kidney nephrolithiasis. VA also provided an examination addressing whether the myofascial pain syndrome was secondary to nephrolithiasis.

The evidence provided by the Veteran is new as it was not previously submitted to agency decision makers. It is material as it addresses the previously unestablished fact of a causal nexus between the Veteran's myofascial pain syndrome and his active duty service. It is not redundant and raises a reasonable possibility of substantiating the claim. Therefore, reopening of the claim for service connection for myofascial pain syndrome is warranted. Although the evidence is sufficient to reopen the previously denied claim, the Board finds that additional development is warranted prior to appellate disposition. This is discussed in full in the Remand section below.


ORDER

New and material evidence having been received, the claim for service connection for myofascial pain syndrome is reopened; the appeal is granted to this extent only.


REMAND

When a notice of disagreement (NOD) has been filed with regard to an issue, and a statement of the case (SOC) has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC. Manlincon v. West, 12 Vet. App. 238 (1999). An NOD is timely when it is filed within one year of the adverse decision. 38 C.F.R. § 20.302. In this case, the RO denied the Veteran's claim for service connection for leukemia in a March 2014 decision, in response to which the Veteran submitted a July 2014 notice of disagreement. There is no indication that any further action has been taken on this issue, and therefore a remand is required for the issuance of a statement of the case and to provide the Veteran with an opportunity to perfect an appeal.

VA must provide an examination that is adequate for rating purposes, even if not originally required to do so. Barr v. Nicholson, 21 Vet. App. 303 (2007); Daves v. Nicholson, 21 Vet. App. 46, 52 (2007). In this case, the Veteran has asserted that his myofascial pain syndrome is related to his service-connected nephrolithiasis, thus raising the issue of secondary service connection. The Veteran has further alleged that his endorsement of "chest pain" at separation was the onset of his myofascial pain syndrome. 

While the VA examiner did state that the Veteran's myofascial pain syndrome was not related to his nephrolithiasis, thus addressing the causation element of secondary service connection, the examiner did not address whether the myofascial pain syndrome was either directly related to service or aggravated beyond its natural progression by the nephrolithiasis, and therefore the opinion is inadequate. See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013); Allen v. Brown, 7 Vet. App. 439 (1995). Thus, the claim must be remanded for an addendum opinion so that the issue of aggravation can be addressed.

Similarly, VA obtained opinions concerning whether the low back disability was secondary to the service-connected nephrolithiasis in March 2010 and February 2011. While the examiners also indicated that the low back disability was not caused by or related to the nephrolithiasis, neither examiner specifically addressed whether the low back disability was aggravated by the kidney stones. As such, both opinions are inadequate. See El-Amin, 26 Vet. App. at 140-41; Allen, 7 Vet. App. 439. Thus, the low back claim must also be remanded for an addendum opinion so that the issue of aggravation can be addressed.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's myofascial pain syndrome. The claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a) Is it at least as likely as not (a fifty percent probability or greater) that the myofascial pain syndrome was caused by the service-connected nephrolithiasis?

b) If the nephrolithiasis did not cause the myofascial pain syndrome, is it at least as likely as not (a fifty percent probability or greater) that the myofascial pain syndrome was aggravated (permanently worsened beyond its natural progression) by the nephrolithiasis?

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of myofascial pain syndrome by the service-connected disability.

c) If not, is it at least as likely as not (a fifty percent probability or greater) that the Veteran's myofascial pain syndrome is otherwise related to his active duty service?

A detailed rationale for the opinion must be provided. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

Review of the entire claims file is required; however, attention is invited to a January 1975 report of medical history indicating that the Veteran endorsed a history of chest pain and a notation of chest pain on exertion.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2. After undertaking the development listed above to the extent possible, obtain an addendum opinion from the examiner who provided the February 2011 VA examination, or another appropriate medical professional if the examiner is unavailable. The electronic claims file must be reviewed by the examiner, and a note that it was reviewed should be included in the report. If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled. After reviewing the claims file, the reviewer should answer the following question:

a) Is it at least as likely as not (a fifty percent probability or greater) that the low back disability was caused by the service-connected nephrolithiasis?

b) If the nephrolithiasis did not cause the low back disability, is it at least as likely as not (a fifty percent probability or greater) that the low back disability was aggravated (permanently worsened beyond its natural progression) by the nephrolithiasis?

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of low back disability by the service-connected disability.

A detailed rationale for the opinion must be provided. If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

3. Thereafter, readjudicate the issues of entitlement to service connection for myofascial pain syndrome and a low back disability. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

4. Issue a statement of the case regarding the issue of entitlement to service connection for lymphocytic leukemia, to include as due to herbicide exposure. Advise the Veteran of the procedural requirements to continue an appeal of these issues. If, and only if, the Veteran files a timely substantive appeal, the issues should be certified to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


